Citation Nr: 0404071	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  00-16 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for alpha-1 antitrypsin 
deficiency with emphysema secondary to exposure to herbicides 
and other pollutants during service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970, including combat service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied the benefit sought on 
appeal.  The Board first considered this matter in November 
2002 and determined that additional development was required.  
The Board performed the needed development pursuant to its 
authority at the time under 38 C.F.R. Section 19.9(a)(2).  
The Board also sought a medical expert opinion in December 
2003 pursuant to its authority in 38 C.F.R. Section 20.901.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a congenital alpha-1 antitrypsin 
deficiency which amplifies the risk of lung destruction 
caused by environmental agents.

3.  The veteran developed the early onset of emphysema as a 
result of the constant exposure to irritants, chemicals and 
dust particles during his period of service and not as the 
natural progression of his pre-existing genetic condition.


CONCLUSION OF LAW

Emphysema was incurred as a result of active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Determinations of whether a condition existed prior to 
service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to ... manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  See 38 C.F.R. § 3.304(b)(1).  A 
preexisting disease will be presumed to have been aggravated 
by military service when there is an increase in disability 
during such service, unless there is a specific finding that 
the increase is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In deciding an 
aggravation claim, the Board must determine, after having 
found the presence of a preexisting condition, whether there 
has been any measurable worsening of the disability during 
service and whether such worsening constitutes an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).

The evidence of record shows that the veteran has a genetic 
condition known as alpha-1 antitrypsin deficiency.  Thus, it 
existed prior to service because he was born with this 
condition.  


The evidence clearly shows that the veteran did not have 
emphysema prior to his period of active service nor was he 
treated for a lung disability during service.  The veteran 
does not assert that he entered service with any type of lung 
disability.  He does, however, contend that although he has a 
genetic condition which may predispose him to the development 
of lung disorders, he developed the early onset of emphysema 
as a result of constant exposure to irritants, chemicals and 
dust particles during his period of service.  Specifically, 
the veteran served in a combat zone in the Republic of 
Vietnam as a gunner atop an armored personnel carrier and was 
constantly exposed to the exhaust of the vehicle and the 
dusty environment.  The veteran does not contend that he 
developed the congenital disorder as a result of service, 
only that the early onset of emphysema was brought about by 
exposures encountered during his period of active service.  

It is important to point out that there is a well-
established principle of tort law that a plaintiff must be 
taken as he is found.  See Ragin v. Harry Macklowe Real 
Estate Co., 6 F.3d 898, 907-08 (2d Cir. 1993).  This means 
that an individual who is injured at the hand of another 
must be compensated for all of his injuries even if he is 
predisposed to experience certain injuries which another 
person would not be inclined to experience under the same 
circumstances.  This principle has been applied to veterans' 
benefits law with regard to both physical and mental 
disabilities.  See Cohen v. Brown, 10 Vet. App. 128, 141 
(1997).  Accordingly, this veteran must be taken as he 
presented for active service and compensated for any 
disabilities which may have had their inception during his 
period of service or as a consequence of his period of 
active service.

The medical evidence describes the veteran's genetic disorder 
as one which does not lead to lung disease directly, but 
which amplifies the risk of lung destruction caused by 
environmental agents.  There are a number of medical opinions 
of record which reflect that exposures during service may 
have contributed to the veteran's early onset of emphysema in 
conjunction with his years of cigarette smoking and post-
service occupational exposures as a fire fighter.  

In March 2001, the medical director of the Alpha One 
Foundation reported that scientific literature indicated that 
the earlier an exposure in life, the more profound it will be 
to an individual with alpha-1 antitrypsin deficiency.  As a 
consequence, this physician opined that it was likely that 
environmental exposures during the veteran's period of 
service were the most intense and most likely to have been 
directly related to the early onset of emphysema.  This 
physician further reported that, based upon his practice in 
this area for over twenty-five years, he believed that it was 
most likely that the veteran would have had no clinically-
significant lung diseases at all if he had not been exposed 
to environmental agents during his period of service in 
Vietnam, cigarette smoke, and the toxic work environment 
presented in fire-fighting.

The veteran also submitted opinions from two of his treating 
physicians to the effect that his exposure to smoke - 
including cigarettes and his work as a fire fighter - as well 
as his exposure to chemical fumes and dust in military 
service likely or probably had a significant impact in the 
development of his emphysema related to his alpha-1 
antitrypsin deficiency.  These physicians also placed more 
weight on the veteran's military exposure than on his post-
service exposure as a fire fighter.  In this respect, it is 
important to note that the veteran filed his claim for 
service connection in November 1999.  Under 38 U.S.C.A. 
§ 1103 and 38 C.F.R. § 3.300, for claims received by VA after 
June 9, 1988, a disability or death will not be considered 
service-connected on the basis that it resulted from the 
veteran's use of tobacco products during service.  Thus, only 
the veteran's environmental exposures during his military 
service, and not his use of tobacco products, may be the 
basis for a grant of service connection for his emphysema.

To resolve the question of whether the veteran's 
environmental exposures during service - rather than his 
tobacco use or post-service exposures - resulted in the 
development of his emphysema, the Board obtained a medical 
opinion from a VA pulmonology specialist who reviewed the 
veteran's entire claims folder.  This physician opined that 
the veteran's military service probably contributed to the 
early onset of emphysema, specifically stating that the dusty 
environment experienced during service in Vietnam may have 
initiated inflammatory pathways that led to the lung 
destruction that ultimately caused the early onset of 
emphysema.  This physician stated that the veteran's early 
onset of emphysema was not a result of genetic 
susceptibility, that he most likely would not have developed 
emphysema so early in life had he not experienced the 
environmental exposures described.  

Although the VA physician attributed more of the veteran's 
functional loss due to emphysema to his tobacco use than to 
his military environmental exposures, the Board notes at this 
juncture that it is the defined and consistently applied 
policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Given the evidence of record, the Board finds that when 
resolving all reasonable doubt in favor of the veteran, the 
medical evidence supports a finding that the veteran 
developed the early onset of emphysema as a result of the 
constant exposure to irritants, chemicals and dust particles 
during his period of service and not as the natural 
progression of his pre-existing genetic condition.  The Board 
acknowledges that the veteran was exposed to other irritants 
over the course of his life, but the medical evidence clearly 
shows that the inservice exposures contributed significantly 
to the destruction of the veteran's lungs and the development 
of emphysema and that but for such exposures the veteran may 
not have developed emphysema so early in his life.  
Consequently, the veteran's claim of entitlement to service 
connection for alpha-1 antitrypsin deficiency with emphysema 
is granted.

II.  VCAA

The Board notes that it has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It also redefines the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)].  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the United States 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 /f.3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations.  Following a 
complete review of the record, the Board finds that the 
development of this claim has not proceeded in accordance 
with the provisions of the law and regulations in that the 
veteran was not provided proper notice under the VCAA and the 
Board obtained additional evidence, not considered by the RO, 
under its now invalidated development authority.  The 
evidence of record, however, allows for a complete grant of 
benefits sought and the veteran will not be prejudiced by the 
Board's issuance of a decision at this time notwithstanding 
the procedural defects.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  


ORDER

Service connection for alpha-1 antitrypsin deficiency with 
emphysema is granted subject to the laws and regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



